Exhibit 99 Executive Letter to ANTs Shareholders By Joseph Kozak, Chairman and CEO Dear Shareholders, As ANTs Software looks ahead to 2010, we are encouraged by our hard work and progress in 2009 and eager for the opportunities and advancements that 2010 should bring to our company. Successful Delivery of ACS Beta Release to Global IT Vendor On December 31st ANTs Software will deliver a beta release of the second generation ANTs Compatibility Server (ACS) product to our Global IT Vendor, successfully fulfilling the first of several milestones of our OEM agreement. This is an important step in the history of ANTs Software and a turning point in implementing our strategic vision. The engineering team, many of them located in our recently opened Atlanta Development Center, worked tirelessly to produce a stable product and adhere to an efficient production timeline. Once out of beta, we believe that the ACS will be a transformational product in the database industry. ACS Beta Candidates Through the joint go-to-market activities with our OEM partner, a number of top-tier financial services, insurance and healthcare company beta candidates have been identified for our second generation ACS product. This development is a pivotal step in the market acceptance strategy for ACS. In 2010, ANTs expects to move forward with these beta candidates and other customers to begin a phased rollout en route to market-wide availability. Wyndham
